Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10, 12, 16-18, 20, 22-23 are rejected under 35 USC 102(a)(1) as being unpatentable over Guigne et al. US 2009/0325598.

     As to claim 1,  Guigne teaches a method for assisting a determination of a position or a time (see abstract and fig.3), the method comprising: obtaining first phase information (fig.3: 270a-c), the first phase information characterizing a first phase of a first wireless signal transmitted by a transmitter at a first frequency and received by a first receiver at a first location (esp. c.f. [0059] the Bluetooth transmitter); obtaining second phase information (esp. c.f. [0083-0086]), the second phase information characterizing a second phase of a second wireless signal transmitted by the transmitter at a second frequency and received by a second receiver at a second location, wherein the second frequency is different from the first frequency and the second location is different from the first location; comparing the first phase information with the second phase information to produce phase comparison information ([0065, 0085] teaches comparing the 
     As to claim 2,  Guigne teaches the method of claim 1, wherein the first phase information is obtained from the first receiver; and the second phase information is obtained from the second receiver (see [0059, 0083, 0086]).     As to claim 3, Guigne teaches the method of claim 1, wherein: at least one of the first wireless signal or the second wireless signal is received by the first or the second, respectively receiver, at a measurement reference time (see [0059, 0065, 0083, 0085, 0086]); wherein the method comprises using the phase comparison information and the measurement reference time to assist in the determination of the position and/or the time (esp. c.f. [0065, 0085]).     As to claim 4, Guigne teaches the method of claim 1, wherein: the first receiver is comprised in a first wireless communications device, the first wireless communications device further comprising a second transmitter; the first phase information further includes a phase of a first return signal (see [0059, 0083, 0086]), received at the transmitter from the first wireless communications device, wherein the first return signal is transmitted by the second transmitter (see [0059, 0083, 0086]), the first phase information comprising at least one of: a phase 

     As to claim 10, Guigne teaches the method of claim 1, further comprising: measuring a first time-of-arrival of the first wireless signal at the first receiver (see fig.3, [0058, 0066, 0074, 0080]); measuring a second time-of-arrival of the second wireless signal at the second receiver (see fig.3, [0058, 0066, 0074, 0080]); and using the measured first and second times of arrival to assist in the calculation of the position or time ([0065, 0085]).

     As to claim 12, Guigne teaches the method of claim 1, further comprising: wherein each of the first wireless signal and the second wireless signal is received at a known distance from the transmitter at a known calibration time (see table 2 and [0065]), the method further comprising producing calibration information, said producing comprising at least one of: measuring a first phase of the received first wireless signal and a second phase of the received second wireless signal, wherein the calibration information comprises the measured first phase and the measured second phase (see table 2), and determining a phase-offset between the first wireless signal and the second wireless signal ([0065, 0085]), wherein the calibration information comprises the determined phase-offset ([0065]), the calibration information further comprising at least one 

          As to claim 16, Guigne teaches the method of claim 1, further comprising: receiving a request to transmit wireless signals (abstract, [0012]), the request including a predetermined phase difference and a predefined time ([0065, 0085]); and in response to the request: transmitting by the transmitter, the first wireless signal at the first frequency (see fig.3, [0059]); and transmitting by the transmitter, the second wireless signal at the second frequency (see fig.3, [0083, 0086]), different from the first frequency, wherein the first wireless signal and the second wireless signal are transmitted so as to have the predetermined phase difference between them at the predefined time ([0065, 0085]).     As to claim 17, Guigne teaches the method of claim 1, wherein a component of the phase comparison information that is dependent on a distance between the transmitter and the first receiver and a distance between the transmitter and the second receiver is known (see [0065]); wherein the calibration information comprises the phase comparison information (see table 2 and [0065]).     As to claim 18, Guigne teaches the method of claim 17, wherein: the first phase information comprises a phase-comparison at the first receiver between the first phase and a third phase of a third wireless signal transmitted by a further transmitter at the first frequency and received at the first receiver (respective phases and their phase differences are accounted for to a plurality of such phases, see [0065, 0083, 0086]); and the second phase information comprises a phase-
     As to claim 20, Guigne teaches the method of claim 1, wherein the first wireless signal and the second wireless signal are transmitted by the transmitter at different times (esp. c.f. [0085]).     As to claim 22, Guigne teaches an electronic device configured to produce calibration information for assisting in a determination of a position or a time (abstract, fig.3), the electronic device comprising: a first receiver configured to receive a first wireless signal transmitted at a first frequency by a transmitter (see fig.3, [0059]); a second receiver, configured to receive a second wireless signal transmitted at a second frequency by the transmitter (fig.3, [0083, 0086]), wherein the second frequency is different from the first frequency ([0083, 0086]), wherein each of the first and second wireless signals is received at a known distance from the transmitter at a known calibration time (see table 2 and [0065, 0085]), and a processor (see fig.3), configured to produce calibration information, by at least one of: measuring a first phase of the received first wireless signal and a second phase of the received second wireless signal ([0059, 0065]), wherein the calibration information (table 2) comprises the measured first phase and the measured second phase ([0059, 0083, 0086]), and determining a phase-offset between the first wireless signal and the second wireless signal ([0065, 0085]), wherein the calibration information comprises the determined phase-offset, the calibration information further comprising at least one associated calibration reference time (esp. c.f. [0085]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

s 9, 11, 15, 19  are rejected under 35 USC 103(a) as being unpatentable over Guigne, of record.
     As to claim 9, Guigne teaches the method of claim 8. Guigne doesn’t expressly teach wherein the calibration information is obtained from a database. However, please N.B., obtaining information from a database is routine in the art. It would be obvious to modify Guigne by obtaining the calibration information from a database as is routine in the phase comparison and multi-frequency field.      As to claim 11, Guigne teaches the method of claim 1. Guigne doesn’t expressly teach obtaining Doppler information, said obtaining comprising determining a rate of change of the phase comparison information, wherein the Doppler information comprises the determined rate of change; and using the obtained Doppler information to assist in the calculation of a velocity or timing drift. However, please N.B., Doppler information is routine in the art to assist in time/velocity calculations. It would be obvious to modify Guigne by using Doppler information to calculate the velocity to determine position as desired, see abstract. 

     As to claim 15, Guigne teaches the method of claim 9. Guigne doesn’t expressly teach wherein obtaining calibration information comprises triggering calibration measurements if there is insufficient calibration information in the database. However, please N.B., at least table 2 shows a plurality of calibration obtained. It is implicit that more calibration may be provided as desired until position and time information is processed as desired. It would be obvious to modify Guigne by producing more calibration as desired in order to produce information to help 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Bo Fan/
Examiner, Art Unit 3646